
	
		II
		110th CONGRESS
		1st Session
		S. 604
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Lautenberg (for
			 himself, Mr. Hagel,
			 Mr. Kerry, and Mrs. Lincoln) introduced the following bill; which
			 was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  limit increases in the certain costs of health care services under the health
		  care programs of the Department of Defense, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Military Health Care Protection
			 Act.
		2.Findings and sense of Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)Career members of the uniformed services
			 and their families endure unique and extraordinary demands, and make
			 extraordinary sacrifices, over the course of 20-year to 30-year careers in
			 protecting freedom for all Americans.
				(2)The nature and extent of these demands and
			 sacrifices are never so evident as in wartime, not only during the current
			 Global War on Terrorism, but also during the wars of the last 60 years when
			 current retired members of the Armed Forces were on continuous call to go in
			 harm’s way when and as needed.
				(3)The demands and sacrifices are such that
			 few Americans are willing to bear or accept them for a multi-decade
			 career.
				(4)A primary benefit of enduring the
			 extraordinary sacrifices inherent in a military career is a range of
			 extraordinary retirement benefits that a grateful Nation provides for those who
			 choose to subordinate much of their personal life to the national interest for
			 so many years.
				(5)Many private sector firms are curtailing
			 health benefits and shifting significantly higher costs to their employees, and
			 one effect of such curtailment is that retired members of the uniformed
			 services are turning for health care services to the Department of Defense, and
			 its TRICARE program, for the health care benefits in retirement that they
			 earned by their service in uniform.
				(6)In some cases, civilian employers establish
			 financial incentives for employees who are also eligible for participation in
			 the TRICARE program to receive health care benefits under that program rather
			 than under the health care benefits programs of such employers.
				(7)While the Department of Defense has made
			 some efforts to contain increases in the cost of the TRICARE program, a large
			 part of those efforts has been devoted to shifting a larger share of the costs
			 of benefits under that program to retired members of the uniformed
			 services.
				(8)The cumulative increase in enrollment fees,
			 deductibles, and copayments being proposed by the Department of Defense for
			 health care benefits under the TRICARE program far exceeds the 33-percent
			 increase in military retired pay since such fees, deductibles, and copayments
			 were first required on the part of retired members of the uniformed services 11
			 years ago.
				(9)Proposals of the Department of Defense for
			 increases in the enrollment fees, deductibles, and copayments of retired
			 members of the uniformed services who are participants in the TRICARE program
			 fail to recognize adequately that such members paid the equivalent of enormous
			 in-kind premiums for health care in retirement through their extended
			 sacrifices by service in uniform.
				(10)Some of the Nation’s health care providers
			 refuse to accept participants in the TRICARE program as patients because that
			 program pays them significantly less than commercial insurance programs, and
			 imposes unique administrative requirements, for health care services.
				(11)The Department of Defense has chosen to
			 count the accrual deposit to the Department of Defense Military Retiree Health
			 Care Fund against the budget of the Department of Defense, contrary to the
			 requirements of section 1116 of title 10, United States Code.
				(12)Senior officials of the Department of
			 Defense leaders have reported to Congress that counting such deposits against
			 the budget of the Department of Defense is impinging on other readiness needs
			 of the Armed Forces, including weapons programs, an inappropriate situation
			 which section 1116 of title 10, United States Code, was intended expressly to
			 prevent.
				(b)Sense of CongressIt is the sense of Congress that—
				(1)the Department of Defense and the Nation
			 have a committed obligation to provide health care benefits to retired members
			 of the uniformed services that exceeds the obligation of corporate employers to
			 provide health care benefits to their employees;
				(2)the Department of Defense has many
			 additional options to constrain the growth of health care spending in ways that
			 do not disadvantage retired members of the uniformed services who participate
			 or seek to participate in the TRICARE program, and should pursue any and all
			 such options rather than seeking large increases for enrollment fees,
			 deductibles, and copayments for such retirees, and their families or survivors,
			 who do participate in that program;
				(3)any percentage increase in fees,
			 deductibles, and copayments that may be considered under the TRICARE program
			 for retired members of the uniformed services and their families or survivors
			 should not in any case exceed the percentage increase in military retired pay;
			 and
				(4)any percentage increase in fees,
			 deductibles, and copayments under the TRICARE program that may be considered
			 for members of the uniformed services who are currently serving on active duty
			 or in the Selected Reserve, and for the families of such members, should not
			 exceed the percentage increase in basic pay for such members.
				3.Limitations on certain increases in health
			 care costs for members of the uniformed services
			(a)Pharmacy benefits programSection 1074g(a)(6) of title 10, United
			 Stated Code, is amended by adding at the end the following new
			 subparagraph:
				
					(C)The amount of any cost sharing requirements
				under this paragraph may not be increased in any year by a percentage that
				exceeds the percentage increase of the most recent increase in retired pay for
				members of the armed forces under section 1401a(b)(2) of this title. To the
				extent that such increase for any year is less than one dollar, the accumulated
				increase may be carried over from year to year, rounded to the nearest
				dollar.
					.
			(b)Premiums for TRICARE Standard for reserve
			 component members who commit to service in the Selected ReserveSection 1076d(d)(3) of such title is
			 amended—
				(1)by striking The monthly
			 amount and inserting (A) Subject to subparagraph (B), the
			 monthly amount; and
				(2)by adding at the end the following new
			 subparagraph:
					
						(B)Effective as of October 1, 2007, the
				percentage increase in the amount of the premium in effect for a month for
				TRICARE Standard coverage under this section may not exceed a percentage equal
				to the percentage of the most recent increase in the rate of basic pay
				authorized for members of the uniformed services for a
				year.
						.
				(c)Copayments under CHAMPUSParagraph (3) of section 1086(b) of such
			 title is amended in the first sentence by striking during the period
			 beginning on April 1, 2006, and ending on September 30, 2007. and
			 inserting after March 31, 2006.
			(d)Prohibition on enrollment fees for certain
			 persons under CHAMPUSSection
			 1086(b) of such title is further amended by adding at the end the following new
			 paragraph:
				
					(5)A person covered by subsection (c) may not
				be charged an enrollment fee for coverage under this
				section.
					.
			(e)Automatic enrollment for certain persons
			 under CHAMPUSSection 1086(b)
			 of such title is further amended by adding at the end the following new
			 paragraph:
				
					(6)A person covered by subsection (c) shall
				not be subject to denial of claims for coverage under this section for failure
				to enroll for such coverage. To the extent enrollment may be required,
				enrollment shall be automatic for any such person filing a claim under this
				section.
					.
			(f)Premiums and other charges under
			 TRICARESection 1097(e) of
			 such title is amended—
				(1)by inserting (1) before
			 The Secretary of Defense; and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)Effective as of October 1, 2007, the
				percentage increase in the amount of any premium, deductible, copayment or
				other charge prescribed by the Secretary under this subsection may not exceed
				the percentage increase of the most recent increase in retired pay for members
				and former members of the armed forces under section 1041a(b)(2) of this
				title.
						.
				
